Citation Nr: 1824489	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), but excluding depression NOS.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, claimed as a lower back condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Also as an initial matter, and for purposes of clarification, the Board observes the Veteran did not timely perfect an appeal of the issues of entitlement to service connection for depression NOS and an eating disorder, within 60 days of the RO's October 2014 Statement of the Case (SOC).  38 C.F.R. § 20.302(b).  Rather, the Veteran's October 2014 VA Form 9 checked a box stating "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues", whereupon he proceeded to list "1) Post Traumatic Stress Disorder [and] 2) Lower Back Condition."  Thus, the RO's June 2013 rating decision's denials of service connection for depression NOS and an eating disorder, are final and binding upon the Veteran.  See 38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.200, 20.202 (2017).  Unfortunately, the RO issued an October 2015 VA Form 8 (Certification of Appeal) that inaccurately listed the issues of service connection for depression NOS and an eating disorder as still on appeal, which may have been a source of confusion for the Veteran.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as noted above, this expanded issue excludes depression NOS, which was not perfected for appeal to the Board.

The issues of 1) an acquired psychiatric disorder, to include PTSD, but excluding depression NOS and 2) whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

REMAND

VA Records

The AOJ needs to confirm if there are any outstanding VA treatment records.  In his July 2013 Notice of Disagreement, the Veteran states that "when I got out of service I was seen at the VAMC in Salisbury for my lower back."  Further, in his Substantive Appeal (VA Form 9), the Veteran reported seeing a psychiatrist at the "VA OPC Hickory," which appears to refer to the Hickory, North Carolina CBOC (Community Based Outpatient Clinic), The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.  

Social Security Administration (SSA) Records

A remand is necessary to obtain any outstanding SSA medical records.  The Veteran reported that he had applied for SSA disability payments, in his October 2014 (VA Form 9).  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following actions:


1.  Request any outstanding VA treatment records pertaining to the Veteran's low back disability or an acquired psychiatric disorder, especially including treatment at the Salisbury, NC VAMC and VA OPC Hickory.  If the Veteran's assistance would be useful in determining other facilities at which he has received care, he should be contacted.  All attempts to secure this evidence must be documented in the Veteran's claims file.

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records.

3.  Then readjudicate the remaining claims.  If either claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


